Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 9/2/2019.
2.  Claims 1-11 have been examined and are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Komada U.S Patent No. 9,870,650 in view of Alvarez U.S Patent No. 10,559,217.
As to claim 1, Komada teaches a vehicle simulation device comprising: 
a user interface (Figs. 3, 5-6, 8 and associated specifications), including: 
a vehicle signal display interface (Fig. 3 and associated specifications); and 
a motion image display interface configured to display an external motion image (Figs. 5-6 and associated specifications); 
a database configured to store the external motion image and a motion image description file associated with the external motion image (…actual running data acquired by the actual running data acquisition apparatus 2 and stores the actual running data in a predetermined area of the memory 48…, lines 36-39 column 7), wherein the motion image description file includes a plurality of time stamps and a plurality of vehicle operating parameters corresponding to each time stamp (Figs. 5-6 and associated specifications); and 
a processing device, communicatively connected to the user interface, and configured to load the external motion image for displaying the external motion image on the motion image display interface (Figs. 3, 5-6, 8 and associated specifications), wherein the processing device is configured to output, according current time of the displayed external motion image and the motion image description file, the vehicle operating parameters of the time stamp corresponding to the current time to be displayed on the vehicle signal display interface (…an image displayed on the display by the display output part 47. As the image G3 or G4 illustrates, imaging data M1 at the time of an actual run, map data M2 indicating a position where the imaging data M1 was imaged, an information display part M4 displaying time of the actual run, the latitude and longitude of the position, and running speed, and a graph M3 indicating a time change in speed at the time of the actual run are collectively displayed on a screen G3. In addition, as the image G4 illustrates, in the map data M2, a locus along which a vehicle has run is displayed. Also, in the graph M3, exhaust gas data may be displayed in addition to running data. Further, the graph M3 can individually or simultaneously display actual running data lines 10-26 column 10). 
Komada does not teach a scenario selection interface having a plurality of vehicle operating scenario options for selection.
Alvarez teaches a driving simulation system (Fig. 2 and associated specifications) wherein a user is presented with a scenario selection interface having a plurality of vehicle operating scenario options for selection (…the third tier environment parameters 540 include a night driving selection 542, a day driving selection 544, a rain driving selection 546, a snow driving selection 548, a foreign object avoidance selection 550, a low clearance avoidance selection 552, a hill driving selection 554, a traffic circle/roundabout driving selection 556, and an all available selection 558. One or more of the example selections in the third tier environment parameters 540 may be available or removed from view based on one or more selections of the example first tier environment parameters 504 and/or the example second tier environment parameters 506. For example, in the event the first tier environment parameters 504 include a selection for a sedan 512 or a convertible 516, then the example low clearance selection 552 may be hidden from view because it is not relevant to such vehicle types…, lines 11-25 column 9).
It would have been obvious at the time the invention was made to a person of ordinary skill in the art to have modified Komada reference to include the teachings of Alvarez reference because by providing a scenario selection interface having a plurality of vehicle operating scenario options for selection, the system could improve the driver’s 
As to claim 2, Komada does not teach a vehicle model selection interface including a plurality of vehicle models provided for the user to select.
Alvarez teaches a driving simulation system (Fig. 2 and associated specifications) wherein a user is presented with a vehicle model selection interface including a plurality of vehicle models provided for the user to select (…vehicle type 508 includes a corresponding vehicle type drop down selection field 510 that may be populated with any number and/or type of vehicle. In the illustrated example of FIG. 500, the selection field 510 includes a sedan parameter 512, a pick-up truck parameter 514, a convertible parameter 516, a sport utility vehicle (SUV) parameter 518, a delivery truck parameter 520, a delivery van parameter 522, and a semi parameter 524. The example vehicle type drop down selection field 510 is shown with examples, and is not to be seen as a limitation to the variety of vehicle types that may be realized with examples disclosed herein. In fact, while road-based vehicles are described in examples disclosed herein, other types of vehicles may be realized including, but not limited to, construction vehicles (e.g., bulldozers, cranes, etc.), flying vehicles (e.g., airplanes, drones, quad-copters), sea vehicles (e.g., boats), industry vehicles (e.g., floor cleaning vehicles, fork trucks, etc.) and/or trains…, lines 29-45 column 8).
It would have been obvious at the time the invention was made to a person of ordinary skill in the art to have modified Komada reference to include the teachings of Alvarez reference because by providing a vehicle model selection interface including a plurality of vehicle models provided for the user to select, the system could improve the 
As to claim 3, Komada as modified further teaches the vehicle operating parameters comprise at least one of engine temperature, ambient temperature, fuel tank percentage, lamp state, fuel consumption status, engine speed, total mileage, brake status, gear position, steering wheel status, dashboard, door status, remaining fuel capacity, and vehicle speed (…Operating states of a shift lever, accelerator pedal, brake pedal, clutch pedal, blinkers, and the like.  Running states such as an engine rotational speed, vehicle speed, vehicle acceleration, wheel rotational speed, torque, engine oil temperature, intake temperature, exhaust gas amount, exhaust gas components, exhaust gas temperature, catalyst temperature, fuel consumption, coolant amount, coolant temperature, shaft angle, and tire temperature, electric power balance, and battery state. OBDI signals (i.e., abnormality information, vehicle information, and the like), CAN signals (i.e., vehicle information, ECU information, TCU information, and other information)…, lines 4-16 column 5). 
As to claim 4, Komada as modified further teaches a signal form display interface configured to display a packet format of a vehicle body signal, and the vehicle body signal is transmitted to a controller area network signal processing device, and the packet format is able to be directly used by the controller area network signal processing device (Figs. 3, 5-6, 8 and associated specifications). 
As to claim 5, Komada as modified further teaches a time control interface configured to receive an operation input of the user and control a playing time of the external motion image according to the operation input of the user (Figs. 3, 5-6, 8 and associated specifications).
As to claims 6-10, note the discussions of claims 1-5 above, respectively. 
As to claim 11, note the discussion of claim 1 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Publication No. 2015/0310758 discloses generating customized virtual reality experiences based on information associated with a user or other entity, including, for example, distraction information associated with a previous driving session of a user.
U.S Publication No. 2020/0005662 discloses driving performance by a vehicle operator for simulated driving of a simulated vehicle in a simulation engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194